HAROLD R. VANN, Circuit Judge.
This cause coming on to be heard on the plaintiffs’ motion to strike the affirmative defense contained in the answer of the defendant Dade National Bank of Miami, and the court being *14otherwise fully advised in the premises, upon consideration thereof,
It is ordered, adjudged and decreed that the plaintiffs’ motion to strike the affirmative defense contained in the answer of the defendant Dade National Bank of Miami be and the same is hereby granted without leave to amend, and the ground for said ruling is that the “Agreement Not to Encumber or Transfer Property” attached to said defendant’s affirmative defense does not constitute a lien against the property which is the subject matter of plaintiffs’ foreclosure action.